Citation Nr: 0504978	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for asbestosis.  

3.  Entitlement to service connection for ulcers, to include 
as secondary to post-traumatic stress disorder.  

4.  Entitlement to service connection for lead poisoning.  

5.  Entitlement to service connection for a respiratory 
infection.  

6.  Entitlement to service connection for a pulmonary 
embolism.  

7.  Entitlement to service connection for pinched nerves.  

8.  Entitlement to service connection for gastroesophageal 
reflux disease.  

9.  Entitlement to service connection for bone and joint 
pain.  

10.  Entitlement to service connection for impotence.  

11.  Entitlement to service connection for fatigue.  

12.  Entitlement to service connection for 
insomnia/irritability.  

13.  Entitlement to service connection for 
dizziness/weakness.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1960, and from October 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for post-traumatic 
stress disorder, asbestosis, ulcers (to include as secondary 
to post-traumatic stress disorder), lead poisoning, a 
respiratory infection, a pulmonary embolism, pinched nerves, 
gastroesophageal reflux disease, bone and joint pain, 
impotence, fatigue, "insomnia/irritability," and 
"dizziness/weakness."  

A review of the veteran's appeal, received in July 2003, 
shows that he requested a hearing at the RO.  In October 
2003, the veteran sent the RO a request for a postponement of 
his hearing.  His hearing was rescheduled for December 2003.  
However, the veteran again requested that his hearing be 
postponed, and the RO rescheduled his hearing for February 
2004.  In a letter, received in December 2003, the veteran 
stated that he could not attend this hearing due to poor 
health, and to "Please set this hearing at a location that I 
can make."  In January 2004, the RO sent the veteran a 
letter explaining that VA was unable to hold hearings at any 
location other than the RO, and the RO requested that he 
indicate whether he desired to cancel his hearing.  There is 
no record of a response.  In February 2004, the veteran 
failed to appear for his scheduled hearing, and there is no 
record that a request for another hearing was ever made.  
Without good cause being shown for the failure to appear, no 
further hearing can be scheduled and appellate review may 
proceed.


FINDINGS OF FACT

1.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.

2.  The veteran does not have asbestosis that was present in 
service or is otherwise related to such service.

3. The veteran does not have ulcers that were present in 
service or are otherwise related to such service, or a 
service-connected condition.

4.  The veteran does not have lead poisoning that was present 
in service or is otherwise related to such service.

5.  The veteran does not have a respiratory infection that 
was present in service or is otherwise related to such 
service.

6.  The veteran does not have a pulmonary embolism that was 
present in service or is otherwise related to such service.

7.  The veteran does not have pinched nerves that were 
present in service or are otherwise related to such service.

8.  The veteran does not have gastroesophageal reflux disease 
that was present in service or is otherwise related to such 
service.

9.  The veteran does not have bone and joint pain that was 
present in service or is otherwise related to such service.

10.  The veteran does not have impotence that was present in 
service or is otherwise related to such service.

11.  The veteran does not have fatigue that was present in 
service or is otherwise related to such service.

12.  The veteran does not have insomnia/irritability that was 
present in service or is otherwise related to such service.

13.  The veteran does not have dizziness/weakness that was 
present in service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2004).

2.  The veteran does not have asbestosis as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

3.  The veteran does not have ulcers as the result of disease 
or injury that were incurred during his active military 
service, or as the result of a service-connected condition.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).  

4. The veteran does not have lead poisoning as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

5.  The veteran does not have a respiratory infection as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

6.  The veteran does not have a pulmonary embolism as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

7.  The veteran does not have pinched nerves as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

8.  The veteran does not have gastroesophageal reflux disease 
as the result of disease or injury that was incurred during 
his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

9.  The veteran does not have bone and joint pain as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

10.  The veteran does not have impotence as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

11.  The veteran does not have fatigue as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

12.  The veteran does not have insomnia/irritability as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

13.  The veteran does not have dizziness/weakness as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed conditions had been met.  Those 
are the key issues in this case, and the rating decision, as 
well as the statement of the case (SOC) and a supplemental 
statement of the case (SSOC), informed the appellant of the 
relevant criteria.  In addition, in August 2001 the RO sent 
the veteran a letter notifying him of his and VA's respective 
duties to obtain evidence (hereinafter "VCAA notification 
letter").  This letter identified the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that the 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letter, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The veteran was 
requested to identify all relevant evidence that he desired 
VA to attempt to obtain.  It therefore appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  

The Board also notes that the VCAA notification letter was 
sent to the veteran prior to the RO's decision that is the 
basis for this appeal.  Pelegrini, 18 Vet. App. at 120.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, and VA and non-VA 
treatment records.  In this regard, in a note, received in 
January 2002, Dr. Donald Rayner stated that he did not have 
any records for the veteran, who he had not seen in over ten 
years.  To the extent that the veteran has not been afforded 
examinations and etiological opinions have not been obtained, 
the Board finds that the evidence, discussed infra, warrants 
the conclusion that a remand for examinations and/or 
etiological opinions are not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the claims suffer from combinations of 
the following defects: the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, which ended in June 1964; there is 
no competent evidence showing that the veteran has the 
claimed condition; the claimed condition is first shown many 
years after separation from service; and/or the claims file 
does not currently contain competent evidence showing that he 
has the claimed condition that is related to his service, or 
a service-connected condition.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the above, the Board finds that the veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist was no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  



II.  Service Connection

The veteran argues that he has PTSD, asbestosis, ulcers, lead 
poisoning, a respiratory infection, a pulmonary embolism, 
pinched nerves, gastroesophageal reflux disease, bone and 
joint pain, impotence, fatigue, "insomnia/irritability," 
and "dizziness/weakness" as a result of his service.  He 
has also argued that his ulcers are secondary to PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

In addition, certain chronic diseases, including ulcers, 
peptic (gastric or duodenal), and epilepsies, and "other 
organic diseases of the nervous system," may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993); Allen v. 
Brown, 7 Vet. App. 439 (1995).

A.  PTSD

The veteran argues that he has PTSD as a result of stressors 
encountered during his service with the Coast Guard.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2003).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issue of whether verified stressors exist, is a 
"downstream" issue which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).

The veteran's service medical records show that he was 
hospitalized on three occasions, once each in 1962, 1963 and 
1964.  The diagnosis in 1963 was emotional instability 
reaction, chronic, moderate, characterized by, inter alia, 
injudicious use of alcohol, antisocial behavior, inability to 
adapt to military discipline, and stress, EPTS (existed prior 
to service).  In 1962 and 1964, the diagnosis was 
"personality pattern disturbance - inadequate personality."  
He was noted to have a history of Captain's Masts for minor 
infractions of rules, as well as being reduced in rate in 
1960 for being drunk on duty.  As a result of his 1964 
hospitalization, he was recommended for discharge "by virtue 
of pre-existing defect."  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  Of particular note, in a 
June 2003 VA PTSD examination report, the examiner noted that 
the veteran had medical conditions that included coronary 
artery disease with angina, COPD (chronic obstructive 
pulmonary disease), hypertension and chronic pain.  He 
assigned an Axis I diagnosis of "mood disorder due to 
medical conditions," and an Axis II diagnosis of 
"personality disorder, not otherwise specified."  This 
report is afforded a great deal of probative value, as it is 
the most recent report of record, it includes a detailed 
summary of the veteran's medical history, it indicates that 
it is based on a review of the claims file, and it is 
accompanied by a rational explanation.  The Board further 
points out that the examiner's conclusion in the June 2003 VA 
PTSD examination report, that the veteran does not have PTSD, 
is consistent with an April 2002 VA outpatient treatment 
report which states that the veteran did not meet the 
criteria for the PTSD clinic.  The only other competent 
evidence are notations of PTSD in a June 2003 VA examination 
report, one of which states, "History of PTSD since 61, 
complaints of depression, sleeplessness, anxiety and 
nightmares"  However, this report is a general medical 
examination report, the notations are clearly based on the 
veteran's verbal assertions and are "by history" only.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, and that the claim must be denied.  

B.  Asbestosis; Respiratory Infection

The veteran's service medical records show that in September 
1962, he was treated for probable bronchitis and URI (upper 
respiratory infection).  He was treated for a URI on several 
occasions between December 1962 and February 1964.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1985 and 2003.  This evidence 
shows that in April 1985, the veteran was treated for "early 
COPD" (chronic obstructive pulmonary disease).  See April 
1985 report from Drs. Marchman and Dulock.  At that time, he 
was noted to have smoked two packs of cigarettes per day for 
20 years, and to still be smoking.  Id.  He was treated for 
asthma in March 1993, and advised to quit smoking.  Reports 
from the Gwinnett Hospital System (GHS), dated between 1991 
and 1992, indicate that the veteran was a contractor, and 
show treatment for conditions that included bronchitis and 
COPD.  These reports also note a history of heavy smoking.  
See e.g., February 1992 report (noting that the veteran 
smoked three packs per day).  An August 2001, report from Ray 
A. Harron, M.D., states that the veteran had an occupational 
history exposure to asbestos and/or silica, as well as a 
history of smoking two packs of cigarettes per day for 25 
years.  He states that the results of a chest X-ray revealed 
"bilateral interstitial fibrosis consistent with 
asbestosis."  See also May 2001 report from Phillip H. 
Lucas, M.D. (same).  A June 2002 VA  outpatient treatment 
report notes that the veteran worked with ceramic tiles, and 
that he was "exposed to dust all the time."  See also 
February 1992 GHS reports.  The report contains impressions 
noting acute bronchitis and tobacco addiction.  VA chest X-
ray reports, dated in June and September 2002, and April 
2003, were characterized as normal or no acute disease.  A 
March 2002 VA chest X-ray report contains an impression of 
some minor aging change and possible emphysema.  A VA 
outpatient treatment report, dated in April 2003, notes 
bronchitis.  

A VA general medical examination report, dated in June 2003, 
notes a "history of lung asbestosis for the past ten 
years."  The report notes that chest X-ray revealed no 
significant changes of asbestosis, and that a pulmonary 
function test revealed moderate restrictive disease.  The 
relevant diagnoses were COPD and "history of asbestos 
exposure."  

A VA respiratory examination report, dated in June 2003, 
shows that the veteran asserted that he was exposed to 
asbestos during service.  A history of smoking 21/2 packs of 
cigarettes per day for 30 years was noted.  His pulmonary 
function test revealed moderate restrictive disease.  The 
diagnosis was "history of asbestos exposure in the past, but 
no evidence of pulmonary asbestosis noted in his chest X-ray.  
Pulmonary function tests, however, revealed moderate 
restrictive disease.  Veteran has history of heavy cigarette  
smoking in the past."  

Lay statements, dated in October and December of 2002, show 
that the authors state that they served with the veteran 
aboard ship, and that the veteran was exposed to asbestos 
insulation, paint dust, and smoke from a fire.  


1.  Asbestosis

In this case, assuming arguendo that the veteran was exposed 
to asbestos during his service, the claim must still be 
denied.  Under 38 U.S.C.A. § 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin.  
In this case, despite the indications of asbestosis 
(discussed below) the Board finds that the preponderance of 
the evidence is against the claim that the veteran has 
asbestosis.  Of particular note, the June 2003 VA respiratory 
examination report shows that the examiner stated that there 
was no evidence of asbestosis on X-ray.  The examiner's 
statement is consistent with VA chest X-ray reports, dated 
between 2002 and 2003.  It is also consistent with the June 
2003 general medical examination report, which noted that the 
veteran's chest X-ray revealed no significant changes of 
asbestosis.  These reports are afforded a great deal of 
probative value: they are the most recent reports of record, 
and the June 2003 examination report was based on a complete 
review of the claims file, as well as a pulmonary function 
test and X-rays.  In reaching this decision, the Board has 
considered the notations of "bilateral interstitial fibrosis 
consistent with asbestosis" in the reports from Dr. Lucas 
and Dr. Harron.  However, these notations are equivocal in 
their terms, and Dr. Harron's notation is based on Dr. Lucas' 
May 2001 chest X-ray report.  That May 2001 report is 
inconsistent with more recent VA chest X-ray reports, dated 
between 2002 and 2003.  Finally, although lung asbestosis was 
noted "by history" in the June 2003 VA general medical 
examination report, the examiner noted that chest X-ray 
revealed no significant changes of asbestosis, and he did not 
assign a diagnosis of asbestosis.  In summary, the evidence 
shows that the veteran does not have asbestosis.  The Board 
further points out that the claims file does not contain 
competent evidence which associates asbestosis with the 
veteran's service.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
it must be denied.  

2.  Respiratory Infection

The veteran was treated for URI's on a number of occasions 
during service.  However, the first post-service evidence of 
a respiratory disorder is dated in 1985.  This is 
approximately 21 years after separation from service.  This 
lengthy period without treatment is evidence there has not 
been a continuity of symptomatology and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, the veteran is shown to have a 
post-service history of employment as a contractor and tile 
worker associated with exposure to dust, he has a history of 
heavy smoking for many years, and there is no competent 
evidence of record which associates a current respiratory 
infection with the veteran's service.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

C.  Ulcers; GERD

The veteran's service medical records show that he was 
treated for gastroenteritis between May and June of 1961, and 
gastritis in August 1963.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1985 and 2003.  This evidence 
includes reports showing treatment for stomach/epigastric 
symptoms as early as 1985.  See reports from Drs. Marchman 
and Dulock.  An ulcer was also noted in June 1991.  Id.  A 
GHS report, dated in May 1991, contains a notation of rule 
out PUD (peptic ulcer disease).  A May 1991 GHS X-ray report 
contains impressions noting one or possibly two ulcer craters 
within the duodenal bulb, and mild GERD.  Reports from the 
Orlando Regional Medical Center (ORMC), dated in 1994, 
contain a notation of probable PUD, and diagnoses of ulcer 
disease and acute vomiting.  VA outpatient treatment reports 
contain notations of GERD and reflux esophagitis.  See e.g., 
reports, dated in June 2002; April 2003.

A VA general medical examination report, dated in June 2003, 
notes a "history of chronic dyspepsia since '60s. was 
hospitalized for stomach conditions in '60s and '70s but 
upper GI were negative.  Veteran has been on symptomatic 
treatment for his stomach condition.  Now takes Prevacid and 
antacids and told to have gastroesophageal reflux disease."  
The relevant diagnoses were chronic dyspepsia and GERD.  

In summary, the veteran was treated for gastroenteritis on 
one occasion during service, between May and June of 1961, 
and gastritis in August 1963, with no subsequent treatment 
for either of these conditions during his remaining active 
duty service.  The first post-service evidence of 
stomach/epigastric symptoms is dated in 1985.  Even assuming 
these symptoms show that an ulcer or GERD existed at that 
time, the first evidence of either of the claimed conditions 
comes at least 21 years 


after separation from service.  This lengthy period without 
treatment is evidence there has not been a continuity of 
symptomatology and weighs heavily against the claims.  
Maxson.  In addition, there is no competent evidence of 
record which associates a current ulcer, or GERD, with the 
veteran's service.  There is no competent evidence showing 
that an ulcer became disabling to a compensable degree within 
one year of separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.  Finally, although the veteran has claimed that he has 
ulcers due to PTSD, the Board has denied the veteran's claim 
for service connection for PTSD in Part II.A of this 
decision.  Service connection is not currently in effect for 
any disorders.  The veteran's claim for ulcers on the theory 
of secondary service connection therefore must fail.  See 
38 C.F.R. § 3.310.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claims, 
and that the claims must be denied.  

D.  Lead Poisoning; Pulmonary Embolism; Pinched Nerves; Bone 
and Joint Pain; Impotence; Fatigue; Insomnia/Irritability; 
and Dizziness/Weakness

The veteran appears to argue that he has lead poisoning as a 
result of painting with lead-based paints during service.  
See June 2003 VA general medical examination report.  He also 
argues that he has a pulmonary embolism, pinched nerves, bone 
and joint pain, impotence, fatigue, insomnia/irritability," 
and "dizziness/weakness" as a result of his service.  

The veteran's service medical records do not show treatment 
or a diagnosis involving any of the claimed conditions.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1985 and 2003.  This evidence 
includes a February 1992 GHS report which notes treatment for 
an acute pulmonary embolism, with a secondary diagnosis of 
COPD.  Reports from Drs. Marchman and Dulock show the 
following: in 1985, he complained of "pain or swelling of 
the joints," dizziness, "numbness or 


tingling in the arms or legs," and he denied having fatigue 
and "excessive irritability"; in September 1989, the 
veteran was treated for possible venereal warts; in July 
1991, the veteran was treated for leg pain, in February 1992, 
the veteran was treated for impotence.  

VA outpatient treatment reports contain notations of 
complaints of joint pain, and/or "chronic pain," and "pain 
in joint involving upper arm."  See e.g., reports, dated in 
March and September 2002.

A VA general medical examination report, dated in June 2003, 
notes a "history of arthralgia of multiple joints for over 
25 years.  These conditions are mostly affecting his elbows, 
wrists, knees, cervical spine along with radiculopathy of 
upper extremity."  On examination, most bones and joints 
were in satisfactory condition with normal range of motion. 
The relevant diagnosis was "arthrology of multiple joints."  

Lay statements, dated in October and December of 2002, show 
that the authors state that they served with the veteran 
aboard ship, and that the veteran was exposed lead-based 
paint and paint dust.  

With regard to the claims for pinched nerves, fatigue, 
insomnia/irritability, and dizziness/weakness, under 38 
U.S.C.A. § 1131, a veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  Gilpin.  In this case, there is no 
competent evidence to show that the veteran has pinched 
nerves, fatigue, or a diagnosed condition primarily 
manifested by "insomnia/irritability" or 
"dizziness/weakness."  In this regard, to the extent that 
the veteran has been diagnosed with joint pain, it does not 
appear that he has ever been diagnosed with an underlying 
malady or condition.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and 


vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

With regard to all claimed conditions, the veteran was not 
treated for any of the claimed conditions during service.  
The first post-service evidence of any of the claimed 
conditions is dated in 1985.  Therefore, the first evidence 
of any of the claimed conditions comes at least 21 years 
after separation from service.  This lengthy period without 
treatment is evidence there has not been a continuity of 
symptomatology and weighs heavily against the claims.  
Maxson.  In addition, there is no competent evidence of 
record which associates any of the claimed conditions with 
the veteran's service.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claims, and that the claims must be denied.  

E.  Conclusion

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issues, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claims for service connection must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.  

Service connection for asbestosis is denied.  

Service connection for ulcers denied.  

Service connection for lead poisoning is denied.  

Service connection for a respiratory infection is denied.  

Service connection for a pulmonary embolism is denied.  

Service connection for pinched nerves is denied.  

Service connection for gastroesophageal reflux disease is 
denied.  

Service connection for bone and joint pain is denied.  

Service connection for impotence is denied.  

Service connection for fatigue is denied.  

Service connection for insomnia/irritability is denied.  

Service connection for dizziness/weakness is is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


